 


114 HR 2828 IH: Equal Justice for Our Military Act of 2015
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2828 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mrs. Davis of California (for herself, Mr. McDermott, Ms. Bordallo, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend titles 28 and 10, United States Code, to allow for certiorari review of certain cases denied relief or review by the United States Court of Appeals for the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Equal Justice for Our Military Act of 2015. 2.Certiorari to the United States Court of Appeals for the Armed Forces (a)In generalSection 1259 of title 28, United States Code, is amended—
(1)in paragraph (3), by inserting or denied after granted; and (2)in paragraph (4), by inserting or denied after granted.
(b)Technical and conforming amendments
(1)Title 10Section 867a(a) of title 10, United States Code, is amended by striking The Supreme Court may not review by a writ of certiorari under this section any action of the Court of Appeals for the Armed Forces in refusing to grant a petition for review.. (2)Time for application for writ of certiorariSection 2101(g) of title 28, United States Code, is amended to read as follows:

(g)The time for application for a writ of certiorari to review a decision of the United States Court of Appeals for the Armed Forces, or the decision of a Court of Criminal Appeals that the United States Court of Appeals for the Armed Forces refuses to grant a petition to review, shall be as prescribed by rules of the Supreme Court.. 3.Effective date (a)In generalSubject to subsection (b), the amendments made by this Act shall take effect upon the expiration of the 180-day period beginning on the date of the enactment of this Act and shall apply to any petition granted or denied by the United States Court of Appeals for the Armed Forces on or after that effective date.
(b)Authority To prescribe rulesThe authority of the Supreme Court to prescribe rules to carry out section 2101(g) of title 28, United States Code, as amended by section 2(b)(2) of this Act, shall take effect on the date of the enactment of this Act.  